Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Application 17301085 is a Continuation of 16121751, filed on 09/05/2018, now U.S. Patent #10997646. Application 17301085 contains allowable subject matter from application 16121751. Hence, the application 17301085 is allowable. 

Allowable Subject Matter
Claims 23-42 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are LeBlang (20140324215) and Sanchez et al. (20140074605). As per the independent claims 23 and 30 the prior art of record LeBlang discloses:
An apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to: 
determine one or more additional items based on relevance data related to a primary purchase item that is associated with a user profile (par 11, 22); and
receive an expiration signal indicating expiration of an automatic completion time period associated with the user interface (par 20, 23, 31, 42). 



 The combination of LeBlang and Sanchez does not teach:
generate a user interface comprising one or more item selection interface elements corresponding to the one or more additional items and without a purchase completion user interface element; 
determine at least one selected item from the one or more additional items based on at least one user selection input of the one or more item selection interface elements; 
execute an automatic purchase completion transition routine associated with the at least one selected item in response to receiving the expiration signal.
These uniquely distinct features render claims 23-42 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621